Filed pursuant to Rule 433 Dated March 27, 2008 Relating to Pricing Supplement No. 595 dated March 27, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2018 Issuer: Morgan Stanley Principal Amount: $2,250,000,000 Maturity Date: April 1, 2018 Trade Date: March 27, 2008 Original Issue Date (Settlement): April 1, 2008 Interest Accrual Date: April 1, 2008 Issue Price (Price to Public): 100% Agents’ Commission: 0.45% All-in Price: 99.55% Net Proceeds to Issuer: $2,239,875,000 Interest Rate: 6.625% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 1 and October 1, commencing October 1, 2008 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 50 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 6174466Q7 ISIN: US6174466Q77 Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Credit Watch Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Amendment No. 1 to Prospectus Supplement Dated July 24, 2007 Prospectus
